Case 4:18-cr-00264-.]A.]-CFB Document 24 Filed 04/15/19 Page 1 of 2

IN THE UN[TED STATES DlSTRlCT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

UNlTED STATES OF AMERICA, NO' 4:18CR00264_01

Plaintiif,
ORDER FOR PRESENTENCE
vs. INVESTIGATION AND CONCERNING
Theodore Eric Watson, SUBMISSION OF MOTIONS, OBJECTIONS,
AND OTHER SENTENCING MATERIALS
Defendant.

 

 

I. PRESENTENCE INVESTIGATION AND DISCLOSURE OF PRESENTENCE REPORT

Within fourteen (14) calendar days following the date of adjudication or plea proceeding, pursuant to
the Administrative Order filed on December 5, 1994, counsel for the United States Attorney’s Office shall
provide to the United States Probation Oi`t`ice and serve upon opposing counsel a written statement of the
defendant’s offense conduct in the case. ln accordance with this Order, the offense conduct statement shall be
provided no later than April 29’ 2019

The United States Probation Ofi`ice shall complete a presentence investigation, and the initial
presentence report (PSR) shall be completed and disclosed to parties within sixty (60) calendar days following
the date of adjudication or plea proceeding In accordance with this Order, the initial PSR shall be disclosed
on June ]4’ 2019 . Initial disclosure of the PSR shall occur via electronic filing on Cl\/l/ECF.

Within fourteen (14) days after the disclosure of the initial PSR, pursuant to Fed. R. Crirn. P. 32(f)(l),
counsel shall file with the Court any objections counsel may have to any material facts, information, sentencing
classifications sentencing guideline ranges, and policy statements contained in, or omitted from, the PSR. In
accordance with this Order, objections shall be filed no later than june 28’ 2019 . If a party has no
objections to the PSR, a statement indicating such shall be i'lled by this same date.

II. OBJECT10N MEETING

It is the responsibility of counsel to be prepared for and participate in an objection meeting, if

one is necessary. ln accordance with Fed. R. Crim. P. 32(f)(3), the United States Probation Offlce shall contact

counsel to determine the parties’ readiness to proceed with sentencing and conduct a meeting to address any

objections or logistics relating to sentencing

Case 4:18-cr-OO264-.]A.]-CFB Document 24 Filed 04/15/19 Page 2 of 2

july 5, 2019 .
, the Probation Officer shall contact the Court and confirm that the

No later than
case is ready to proceed to sentencing as scheduled; reschedule the sentencing date, if necessary; and/or address
any other logistical matters related to sentencing

III. SENTENCING DATE
The parties involved shall appear before the Court for sentencing proceedings on

Au ust 23, 2019 10:°0 a.in. _ D M ' _
g at 3 at the U.S. Courthouse in es Omes , lowa, before Chief

 

_ _ John A.Jarve . . . . . .
U.S. District Judge y . The estimated time required for the sentencing hearing is

 

30 minutes; however, the parties shall notify the Court if more time is needed. ln accordance with 18 U.S.C.

§ 3552(d), the final PSR shall be disclosed to the Court and parties at least ten (10) days prior to the date set
for sentencing The Probation Officer will advise the Court as to the projected length of the sentencing hearing,
whether the parties intend to call witnesses, whether it is anticipated that any victims may wish to be present and/or

address the Court1 and whether there are any unique logistical or scheduling issues.
IV. PRE-SEN'I`ENCE. SUBMISSIONS

On or before five (5) days prior to the date set for sentencing, the parties shall each file a sentencing
memorandum, setting forth any outstanding disputes as to the application of the United States Sentencing
Guidelines and the position of the party as to the appropriate sentence to impose under the factors set forth in 18
U.S.C. § 3553(a). Any other motion or brief the party would like the Court to consider must be filed by the same
date. Additionally, by the same deadline, the parties shall file, under seal, any letters or other exhibits the party
would like the Court consider at the sentencing hearing with copies provided to opposing counsel and the
Probation Officer. The requirements in this section do not apply to resistances or responses to motions or briefs
served less than tive (5) days before the sentencing hearing, Government motions under USSG §§Kl .l or U.S.C. §

3553(e), or rebuttal or impeachment exhibits

IT IS SO ORDERED.
April 2019

15th
oilth this day Of ’
&€2<21§§%~../“% _____

Celeste F. Bremer

 

U.S. Magistrate lodge

